Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required when the application is allowed.  
In Figure 24C the term “Total PF Reads” is not defined or explained in the Figure or in the brief description thereof, incompleteness issues.
Applicant’s arguments filed November 3, 2021 have been fully considered and they are persuasive.  
Applicant does not appear to have responded to this objection.  A publication issued by Illumina, Inc. appears to have defined the term “PF “as “[Percent] Passed Filter:” see PTO-892 ref. citation V for citation of a copy thereof which has been attached hereto.  Further explanatory references or other explanations are respectfully requested.  
Claims 8, 9, 17 and 21-71 were previously cancelled, claims 10 and 13 have been newly  cancelled, claims 1, 7, 11-12 and 18-20 have been amended, the Abstract has been amended as requested, and no new claims have been added as per the RCE and the amendment filed November 3, 2021.  No additional or supplemental Information Disclosure Statements (0 IDSs) have been filed as of the date of this Office action.  
Claims 1-7, 11-12, 14-16 and 18-20 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Claims 1-7, 11-12, 14-16 and 18-20 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for a small number of vinyl–type co-polymers generated from certain specifically quaternized vinyl imidazoles, certain specifically quaternized vinyl methacrylates and certain specifically quaternized vinyl pyrrolidones and the application of same when bonded to a substrate to selectively adsorb nucleic acids, presumably including 19.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  The instant claimed subject matter has a scope vastly in excess of the enabled subject matter because of the presence of generic terms including “quaternized” wherein the particular quaternized functional group has not been specified, leaving the subject matter scope inadequately defined in the claims.  Other generic terms that have contributed to excessive unenabled claim breadth have been noted in rejections provided herein below under a separate portion of the U.S. Code.  
B.  The nature of the claimed subject matter:  This factor has been addressed in the introductory paragraph of this analysis.  
C.  The state of the prior art:  There are two prior art references now of record that appear to read on the instant claimed subject matter: Skog et al. ‘183 (PTO-892 ref. D; US 10,465,183) and the PgPubs equivalent (PTO-892 ref. C).    
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning methods of separating nucleic acids from cell lysis mixtures.  
E.  The level of predictability in the art:  The presence of two references that appear to read on the claimed subject matter suggests that the art area is predictable.  
F.  The amount of direction provided by the applicant:   Applicant has provided 6 examples at disclosure pages 61-69.  
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.  

Applicant’s arguments filed November 3, 2021 have been fully considered but they are not persuasive.  
Applicant has argued beginning at page 12 of the instant response that the claims as amended are adequately enabled.  Examiner appreciates the changes introduced, but does not agree that the changes are sufficient.  In particular in claim 12 at lines 20-21, the process of chemical bonding to the substrate has only been disclosed functionally, and needs to be made specific in the claim.  Assertions that the disclosure is sufficient is not found persuasive.  Additionally the disclosure has made reference to both DNA and RNA, as well as “fragmented DNA,” but has not disclosed whether or how RNA has been isolated and characterized from the nucleic acid sources tested.  Figures 22A, 22B, 24A, 25 and 26 disclose multiple peaks in chromatographs, but it is not clear whether any one of the peaks represents DNA, RNA, or a DNA plus fragments.  Further clarifying amendment and/or explanation is respectfully requested.  And lastly it is well known and established that “law requires that disclosure in an application shall inform those skilled in the art how to use appellant's alleged discovery, not how to find out how to use it for themselves.”  In re Gardner et al., 166 USPQ 138 (CCPA 1970).  And as noted in Brenner v. Manson (383 U.S. 519 (S. Ct., 1966); 148 USPQ 689 (S. Ct. 1966)) a patent is granted for work already accomplished and “... is not a hunting license.”  Therefore, examiner has found that the instant claims continue to lack adequate enabling support.  
Claim 1 is objected to because of the following informalities: 
In claim 1 at line 11, the term “wherein R is” is erroneous and should be amended to read -- wherein R in --.  
Appropriate correction is required.  
Claims 1-7, 11-12, 14-16 and 18-20 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
In claim 1 at line 4, the term “bonded” implies generically either a chemical or physical bond, but has not defined either or disclosed how either possibility may be executed,  incompleteness issues.   See also claim 11 at line 3 wherein these issues reoccur.   See also claim 12 at lines 20-21 wherein the terms “bind” and “bonding” raise the same issues.  
Applicant’s arguments filed November 3, 2021 have been fully but they are not persuasive.  
Applicant has argued extensively beginning at page 14 of the instant response that the disclosure definitions are sufficient.  Examiner respectfully disagrees and requests that the chemistry implied by the noted terms should be included in detail within the claims.  Arguments to the contrary are not found to be persuasive and further amendment is respectfully requested.  
Claims 1-7, 11-12, 145-16 and 18-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §112 set forth in this Office Action.  
No claim is allowed.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
11/16/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600